DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
Currently, claim 6 of the claims have been canceled and claims 1-5 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one opening between at least two consecutive coil loops in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US Publication No.: 2006/0005955) in view of Jorgensen et al. (US Publication No.: 2005/0133202 hereinafter “Jorgensen”).
With respect to claim 1, Orr discloses a heat exchanger (Fig. 9b) comprising more than one fluid conductor (Fig. 3a, tubes 140) and a heat source (gas heater 402 provides hot gas in chamber 360h), each of said more than one fluid conductor is configured to receive a portion of a single flow of fluid and to receive heat from said heat source for increasing the temperature of said portion of said single flow of fluid before merging all portions of the single flow of fluid (Fig. 9b shows the fluid is separated into portions between the tubes 140 and is returned back to one fluid flow via inlets and outlets at 260 and is heated via hot gas stream chamber 360h in fig. 4b).

Jorgensen teaches two fluid conductors that are interleaved to form a single-sized lumen that are the same diameter (Para 0076-0078 and Fig. 7. 50 and 51 are interleaved and form a single-sized lumen with the same diameter) and are spaced apart as shown in figures 7-8 which are therefore capable of having a fluid flow of fluid flow between the two consecutive coil loops. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tubes of Orr to be interleaved to form lumens having the same diameter and spaced apart as taught by Jorgensen to have a larger cross sectional area with less amounts of tubes to reduce the size of the heat exchanger and for ease of manufacturing (Para 0077-0078).
With respect to claim 2, Orr and Jorgensen teach the heat exchanger of claims 1 as discussed above. Orr also discloses wherein at least one of said more than one fluid conductor is a coil (Fig. 4b, heat transfer tubes 140 are coils).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US Publication No.: 2006/0005955) in view of Jorgensen et al. (US Publication No.: 2005/0133202 hereinafter “Jorgensen”) and further in view of Hapgood (US Patent No.: 4,158,438).
With respect to claim 3, Orr and Jorgensen teach the heat exchanger of claims 1 as discussed above. Orr also discloses a gas heater (402) but is silent to the heat source is a radial-fired burner.
Hapgood teaches the use of a radial-fired burner for a heater (Col. 2, lines 39-68). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat source of Orr to be a radial-fired burner as taught by Hapgood to have a high combustion rate and higher heat transfer (Col. 2, lines 39-68).
With respect to claim 4, Orr discloses a heat exchanger (Fig. 9b) comprising more than one fluid conductor (Fig. 3a, tubes 140), each of said more than one fluid conductor is configured to receive a distinct flow of fluid (Fig. 9b, fluid flows into and out of the tubes 140 at 260a and 260i) and heat from only one heat source (gas heater 402 provides hot gas in chamber 360h).
Orr does not disclose each of said more than one fluid conductor comprises a lumen having a diameter, said diameters of said lumens of said more than one fluid conductor are the same, said more than one fluid conductor are interleaved to form a structure of a single-sized lumen in which said only one heat source is disposed.
Jorgensen teaches two fluid conductors that are interleaved to form a single-sized lumen that are the same diameter (Para 0076-0078 and Fig. 7. 50 and 51 are interleaved and form a single-sized lumen with the same diameter). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have 
Orr also discloses a gas heater (402) but is silent to the heat source is a radial-fired burner.
Hapgood teaches the use of a radial-fired burner for a heater (Col. 2, lines 39-68). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat source of Orr to be a radial-fired burner as taught by Hapgood to have a high combustion rate and higher heat transfer (Col. 2, lines 39-68).
With respect to claim 5, Orr, Jorgensen and Hapgood teach the heat exchanger of claim 4 as discussed above. Orr also discloses wherein at least one of said more than one fluid conductor is a coil (Fig. 4b, heat transfer tubes 140 are coils).
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (pages 6-7) that the reference does not teach two heat exchange coils with the same lumen that have convection heat transfer, the Examiner disagrees. Reference Jorgenson has two coils 50 and 51 in figure 7 that are spaced apart from one another as claimed by the limitation of “at least one opening between at least two consecutive coil loops” and have the same diameter which meet the claimed structure. The heat exchange tubes of Jorgenson is still capable of the unclaimed intended use of convection heat transfer and the structure as disclosed by 
In response to applicant’s arguments towards the relationship between the heat exchanger and the heat source (page 6), the Examiner disagrees. The claimed invention in claims 1 and 4 are towards “A heat exchanger” and not towards a heat exchange system. The references teach the structural limitations of the heat exchanger and are capable of being attached to any type of burner. Further, the Orr reference teaches a gas heater and is obvious to replace one heater with another. Therefore, applicant's arguments are not persuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763